Citation Nr: 1426731	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  13-28 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to special monthly compensation based on housebound status and the need for aid and attendance, for accrued benefits purposes. 

3. Entitlement to service connection for interstitial fibrotic lung disease, to include as a result of asbestos exposure. 

4. Entitlement to service connection for chronic proximal plantar fasciitis of the right foot a secondary to bilateral pes planus. 

5. Entitlement to service connection for peroneal tendon pathology and forefoot changes of the feet as secondary to bilateral pes planus.

6. Entitlement to a compensable rating for bilateral pes planus.
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Rutkin, Joshua M.


INTRODUCTION

The Veteran served on active duty from August 1958 to August 1980.  He passed away in August 2012.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and an August 2013 rating decision of the RO in Philadelphia, Pennsylvania.  The appellant has been substituted as the claimant with respect to the claims pending on appeal at the time of the Veteran's death, which were denied in the May 2009 rating decision.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008); see also 38 U.S.C. § 5121A (West Supp. 2013). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant requested to testify at a hearing before the Board, as reflected in a May 2014 informal hearing presentation.  

Accordingly, the case is REMANDED for the following actions:

1. Notify the appellant of her options for an in-person or videoconference hearing before the Board.  After she has made her selection, schedule her for the hearing and provide proper notice of the hearing date and location.

2. After the hearing is conducted, or if the appellant withdraws her hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



